                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

WILMA PEREZ and DAVID HALDEMAN,

       Plaintiffs,

v.                                                     Case No: 6:18-cv-1172-Orl-37TBS

FCA US, LLC.,

       Defendant.


                                          ORDER

       Pending before the Court is Plaintiffs’ Response in Opposition to FCA US, LLC’s

Motion for Attorney’s Fees and Costs and Motion to Strike FCA US LLC’s Amended

Motion for Attorney’s Fees and Costs (Doc. 41). Plaintiffs have improperly combined their

response to Defendant’s amended motion for attorney’s fees and costs and a motion to

strike in a single paper.

       The district court may “strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” FED. R. CIV. P. 12(f). District

courts have broad discretion in making this determination. Id.; Honus Wagner Co. v.

Luminary Grp. LLC, No. 17-cv-61317-BLOOM/Valle, 2017 WL 6547899, at *4 (S.D. Fla.

Dec. 21, 2017). Plaintiffs’ motion fails because it is not directed to a pleading.

       Motions to strike are generally disfavored and are often considered “time wasters.”

Somerset Pharm., Inc. v. Kimball, 168 F.R.D. 69, 71 (M.D. Fla. 1996). “A motion to strike

will usually be denied unless the allegations have no possible relation to the controversy

and may cause prejudice to one of the parties.” Harty v. SRA/Palm Trails Plaza, LLC, 755

F.Supp.2d 1215, 1218 (S.D. Fla. 2010) (internal quotation and citation omitted). Plaintiffs’
motion is a true time waster. It serves no purpose but to distract the Court and Defendant

from the merits of Defendant’s amended motion for attorney’s fees and costs.

       A motion to strike must be made “before responding to the pleading or, if a

response is not allowed, within 21 days after being served with the pleading.” FED. R. CIV.

P. 12(f)(2). Plaintiffs’ motion is untimely because it was not made before they filed their

response.

       For these reasons, Plaintiffs’ motion to strike is DENIED.

       DONE and ORDERED in Orlando, Florida on June 11, 2019.




Copies furnished to Counsel of Record




                                             -2-
